Citation Nr: 1712026	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1989 and from April 1997 to April 2001, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2014 and August 2016, the Board remanded the current issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded the Veteran's claims of entitlement to service connection for Lyme disease and entitlement to service connection for a right knee disability so that an additional VA examination and additional medical opinions could be obtained.  VA infectious disease and knee examinations were conducted in September 2016, and the physician who conducted both examinations noted that the Veteran had provided her with records from a private rheumatologist who had recently diagnosed the Veteran with Sjogren's syndrome.  The VA physician subsequently relied, at least in part, on that private diagnosis to explain why she did not believe that the Veteran had any residuals, including an arthritic knee condition, of Lyme disease.  Although the physician noted that the Veteran was submitting the private rheumatology records so that they could be scanned, they have not been associated with the Veteran's claims file to date.  As a result, a remand is necessary so that these relevant private records may be obtained.

Additionally, one of the Board's August 2016 remand directives asked a physician to address whether the Veteran's current right knee disability was related to her various in-service knee complaints.  In conjunction with that request, the Board asked the physician to specifically discuss the Veteran's in-service treatment for right knee pain beginning in 1998, her in-service diagnoses of patellar tendonitis and retropatellar pain syndrome, and her October 2001 diagnosis of right knee strain in connection with an in-service fall one year prior.  The Board also asked the physician to address whether it was at least as likely as not that the Veteran's current osteoarthritis arose within a year of her discharge from active duty service, given her continuing complaints of knee pain in October 2001.

The requested opinion was provided by the aforementioned VA physician in September 2016.  She concluded that the Veteran's current right knee disability was not related to service, noting an in-service injury in 2000 that resolved in a few months and stating that the Veteran "developed knee pain again many years later."  The physician further noted that the Veteran had no knee problems after that initial "mild injury," and found that the Veteran's arthritis was not likely related to trauma and was more likely related to age.

Unfortunately, the foregoing opinion is inadequate for several reasons.  First, although it appears that the Veteran told the VA physician that she fell on her right knee in 2000 and that the pain went away in a few months, the Veteran has asserted elsewhere in the record that she has continued to experience right knee pain since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).  Second, when the same VA physician issued an opinion addressing whether the Veteran had residuals of Lyme disease, she stated that the Veteran had "a long history of [right] knee pain from an old injury," seemingly contradicting the history she described while issuing her opinion on the etiology of the Veteran's current right knee disability.  Third, in issuing that opinion, the physician did not discuss, as the Board had requested, the Veteran's in-service treatment for right knee symptoms prior to the 2000 injury or her October 2001 complaint of knee pain and its relevance to the question of when her right knee osteoarthritis arose.  In light of these deficiencies in the September 2016 opinion, an additional opinion addressing whether the Veteran's right knee disability is related to her in-service knee complaints should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the records associated with her treatment by the private rheumatologist who diagnosed her with Sjogren's syndrome in 2015, or to submit an authorization form so that VA may obtain those records on her behalf.  If a properly completed authorization form is received, request the records from that clinician.  Any negative responses should be in writing and should be associated with the claims file.

2.  Send the claims file to an orthopedist to obtain an addendum opinion regarding the Veteran's right knee disability.  The entire claims file should be made available to and be reviewed by the orthopedist in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that a current right knee disability, to include arthritis or patellofemoral pain syndrome, had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's in-service treatment for right knee pain beginning in 1998, including her diagnoses of right inferior patellar tendonitis and right knee retropatellar pain syndrome; her October 2001 diagnosis of right knee strain in connection with a fall during active duty service one year prior; and her assertion, including in October 2016 correspondence, that she has had right knee pain since service.

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee osteoarthritis had onset within one year of her April 2001 discharge from service?  Please explain why or why not, specifically discussing the Veteran's October 2001 treatment for continuing right knee pain following an in-service fall one year prior.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and explain why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




